Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowance
This Office communication is in response to the IDS filed 8/5/2021 after notice of allowance.  The IDS has been considered and the reasons for allowance are maintained.
DETAILED ACTION
Response to Amendment
The amendment filed 7/8/2021 has been entered and fully considered.
The terminal disclaimer was filed 7/8/2021, and approved by the Office on 7/8/2021.
Claims 1, 3, 14, 17, 20, 24, 28 and 30 have been canceled.
Claims 2, 4-13, 15, 16, 18, 19, 21-27 and 29 are pending and have been fully considered.
Summary
Applicant’s arguments see pages 8-9, filed 7/8/2021, with respect to claims 2, 4-13, 15, 16, 18, 19, 21-27 and 29 have been fully considered and are persuasive.  The double patenting rejections of claims 2, 4-13, 15, 16, 18, 19, 21-27 and 29 have been withdrawn.
Claims 2, 4-13, 15, 16, 18, 19, 21-27 and 29 are pending and have been considered.
Reasons for Allowance
Claims 2, 4-13, 15, 16, 18, 19, 21-27 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 

	FABRE (US PG PUB 20170121621) is the closest prior art that teaches:
FABRE relates to multi-functional additive packages for internal combustion engines, such as diesel engines. The additive package includes an oxygen-containing compound, a nitrogen-containing compound, a lubricity improver, and a solvent. The oxygen-containing compound may be substituted hydrocarbon with at least two carboxy functionalities (e.g. PIBSA), which may be esterified or partially esterified with a C2 to C18 alcohol. The nitrogen-containing compound may be the quatemized condensation product of a hydrocarbyl substituted acylating agent (e.g. PIBSA) and a compound having a tertiary amino group and an oxygen or nitrogen atom capable of condensing with the acylating agent (e.g. DMAPA).
	However FABRE differs from the claimed invention in that FABRE does not disclose or suggest the quaternary ammonium salt additive compound according to the pending claims achieved far better reduction in deposit thickness compared to detergent additives falling outside the scope of the claims (see e.g. Specification at Table 2). In other words, Example 6 shows that additive A15, which falls within the scope of the pending claims, is very effective at reducing the formation of deposits in a XUD9 engine. None of these effects could have been expected from the disclosure of Fabre, which relates to a blend of an oxygen-containing compound, a nitrogen-containing compound, a lubricity agent and a solvent.
Therefore any combination of FABRE fails to disclose or suggest Applicant’s claimed invention recited in claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771